         Case 1:20-cv-00079-MAB Document 45               Filed 05/07/21     Page 1 of 1

 APPLETON LUFF P                    TE LTD
 INTERNATIONAL LAWYERS

 BARCELONA
 BRUSSELS                                                        1025 CONNECTICUT AVENUE, NW
 GENEVA                                                          SUITE 1000
 KAMPALA                                                         WASHINGTON, DC 20036
 SEATTLE
 SILICON VALLEY                                                  KELLY A. SLATER
 SINGAPORE                                                       PARTNER
 WARSAW                                                          TEL. (301) 649-2149
 WASHINGTON, DC                                                  FAX (202) 449-4129
                                                                 SLATER@APPLETONLUFF.COM
 WWW.APPLETONLUFF.COM


May 7, 2021
                                                                 PUBLIC DOCUMENT
VIA ELECTRONIC FILING
The Honorable Mark A. Barnett, Judge
U.S. Court of International Trade
One Federal Plaza
New York, NY 10278-0001

Re: Unicatch Industrial Co., Ltd. et al. v. United States, Consol. Ct. No. 20-00079

Dear Judge Barnett:

       On behalf of Consolidated Plaintiff Romp Coil Nails Industries Inc. (“Romp”), we hereby

respectfully submit this letter in lieu of a formal reply brief in the above-referenced case. Upon

review of the response briefs filed by Defendant and Defendant-Intervenors, Romp has no

additional comments to make at this time beyond those already presented in its October 15, 2020

Memorandum of Points and Authorities submitted in support of its Rule 56.2 Motion for

Judgment on the Agency Record. Thus, we are filing this letter as a courtesy to the Court in

order to prevent any confusion which could arise with respect to Romp not filing a reply brief.

       Thank you for your attention to this matter, and please contact the undersigned if you

have any questions.

                                              Sincerely yours,
                                              /s/ Kelly A. Slater
                                              Kelly A. Slater
                                              Edmund W. Sim, Esq.
                                              Jay Y. Nee, Esq.

                                              Counsel to Romp
